Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicant's request for entry into AFCP 2.0, filed 04 Aug. 2021, is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program.  Therefore, the response is being reviewed under pre-pilot practice.
Further, applicant’s amendment is not entered given that it would require further consideration and search.  Applicant’s amendment to claim 1 requires a ratio of propylene homopolymer to silica of 95:5 by weight in the skin layers is a new limitation that would require further consideration and/or search.
It is noted that if the amendment were entered, the prior art rejections of record would be overcome.

Applicant argues that the amended claim 1 overcomes the applied prior art.
Examiner agrees that the amended claim 1, were it entered, would overcome the applied prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN VINCENT LAWLER/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787